Title: From George Washington to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 23 November 1780
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                        

                            
                            Dear Marquis,
                            Head Quarters . 23d Novemr 1780
                        
                        Be pleased to order Capt. Von Heer to parade tomorrow Morning at nine oClock with his Corps at Totawa Bridge,
                            with two days provision. He will meet Colo. Moylan there from whom he is to take orders. Let Capt. Bedkin with his Corps
                            be at your Quarters tomorrow, by one OClk and there wait my orders. Let him have two days provision also. I am,
                            &c.
                        
                            
                        
                    